Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Ellefson on 03/10/2021.

The application has been amended as follows: 
In claim 1, line 9, the phrase “the first tension level” was changed to --a first tension level--.
In claim 1, line 10, the phrase “the second tension level” was changed to --a second tension level--.
In claim 1, line 14, the phrase “the forward direction or in” was changed to -- the forward direction, or in--.
In claim 8, line 9, the phrase “the first tension level” was changed to --a first tension level--.
In claim 8, line 10, the phrase “the second tension level” was changed to --a second tension level--.
In claim 8, line 14, the phrase “the forward direction or in” was changed to -- the forward direction, or in--.
In claim 14, line 10, the phrase “the first tension level” was changed to --a first tension level--.

In claim 14, line 15, the phrase “the forward direction or in” was changed to -- the forward direction, or in--.
In claim 18, line 2, the phrase “is further configured” has been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest an article of footwear having the combination of features claimed that includes an electronic control unit operatively coupled to the motor and configured to cause the motor to operate in the forward direction, or in the reverse direction and then in the forward direction, then measure current levels that are associated with operation of the motor in order to determine the tension level of the article of footwear, wherein the current levels are measured after the motor is driven in the forward direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/Primary Examiner, Art Unit 3732